I fully concur in the opinion as written, but add the following additional views in the hope that the subject here dealt with may be more fully elucidated in certain aspects not touched upon by Mr. Justice WHITFIELD.
Section 2054, C. G. L. (Chap. 12089, Acts of 1927), authorizes municipalities to construct armories upon State-owned land which may be made available for that purpose *Page 832 
by the State Armory Board. That section also authorizes counties and municipalities to make donations or contributions for purposes of armory facilities for National Guard military units, including donations of land and contributions of money therefor. Paragraph (h) particularly authorizes armories to be acquired by counties and municipalities on long-term leases to be turned over for use of military units under the supervision of the State Armory Board. There is consequently ample statutory authority for a county to enter into a long-term lease for an armory and to turn the leased armory over to the armory board for military, purposes.
There appears to be nothing unlawful in the act of the County Commissioners of Volusia County in entering into a long-term lease for an armory and in agreeing to pay a reasonable annual rental therefor, but any such lease must contemplate an actualsubject matter upon which it can operate at the time of its execution, and the payment of the agreed rent must be for the facility as used, although the contemplated use may be provided to extend over a future period of years.
The substance of the holding in this case, and in the companion case of Sholtz v. McCord, 112 Fla. 248,150 Sou. Rep. 234 (opinion filed October 5, 1933), is to the effect that neither the State, nor any county, district nor municipality therein, can by any sort of contractual device, pledge its credit to the Federal Government or any one else as a consideration for the loan or advance of money, under the guise of a lease of property, or other agreement, under the terms of which the principal and interest of the loan is to be paid back in the form of rent, or other installment charges, accruing and agreed to be paid over a period of years. *Page 833 
It seems clear that whatever money is borrowed from the Federal Government for the execution of a State public works program as proposed to be financed by Congress, must be procured on the credit of the Florida Agricultural and Industrial Relief Commission created by Chapter 15861, Acts of 1933, and not on the credit of the State of Florida. Nor can money be borrowed upon the credit of any of the counties, districts or municipalities of this State, unless the obligation is first approved by a majority vote of the tax paying freeholders as provided in the 1928 constitutional amendment.
However, after the money is first procured solely on the credit of the Florida Agricultural and Industrial Relief Commission, which commission is authorized to issue its own bonds or other evidences of indebtedness which "on any theory" bind the State of Florida therefor, that commission is then authorized to enter into contracts and engagements with other State boards and with counties, districts and municipalities for the practical utilization of the funds procured by it, by arranging for the construction of facilities and itself leasing them to those State agencies and boards, and to counties, municipalities and districts which may require same for their use. And such Commission may then exact in return for the usethereof such rentals as the Commission may deem necessary to be collected to enable it to meet its own obligations to the Federal Government, as and when they severally become due.
Whether the Federal Government will lend any money to the Florida Agricultural and Industrial Relief Commission on such simple evidences of debt as it alone is able to give in the first instance, is a practical objection which may defeat the operation of the plan as Congress and the Legislature intended it to operate, but the courts must deal with *Page 834 
legislation as it is written. The President of the United States may obviate the difficulty by extending the Commission an initial grant to enable it to erect and furnish facilities in order to procure assets in the form of leases, etc., to be put up as collateral for further loans and thereby amplify the practical utility of the Commission.
Section 9 of Chapter 15861, Acts of 1933, providing that municipalities, counties, districts, etc., shall have the right to make applications for loans directly to the Federal Government independent of the Florida Agricultural and Industrial Relief Commission, has reference to self-liquidating revenue projects and those projects as to which the county, municipality or district affected is lawfully authorized to directly pledge its credit for the loan applied for, and does not create in any of the political subdivisions, municipalities or districts referred to any power to dispense with the constitutional restriction against their incurring long-term, interest-bearing debts in any form, without the approving vote of a majority of the taxpaying freeholders thereof. All other propositions must go through the Florida Agricultural and Industrial Relief Commission which must itself first procure the funds for a contemplated project, construct or arrange the construction of the project, and turn it over to the political subdivision, municipality or district on such terms and conditions as to lease or purchase as it may see fit to impose, and which the former may see fit to accept and agree to carry out. *Page 835